DETAILED ACTION
	This action is responsive to 04/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-8, 10-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention provides a method and apparatus for detecting ambient light of a terminal device, and reduce impacts caused by screen light leakage from pixels proximate to an ambient light sensor for detecting the ambient light, such that accuracy of an intensity of the ambient light detected by the ambient light sensor may be improved.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “wherein determining the intensity of the ambient light comprises: when the luminance level is less than a threshold, determining the intensity of the ambient light based on the detection signal of the ambient light sensor; and when the luminance level is greater than or equal to the threshold, determining an interference signal based on the detection signal of the ambient light sensor, and determining the intensity of the ambient light based on the detection signal of the ambient light sensor and the interference signal”, as recited in independent claims 1, 7, and 14. 
Claim 19 further recites “acquiring a plurality of detection signals of the ambient light sensor when the screen displays different luminances in a dark environment; sampling the plurality of detection signals respectively to obtain a plurality of interference signals; performing Fourier transform for the plurality of interference signals respectively to obtain a plurality of transformation values; and fitting a relation curve by taking each of the transformation values and the corresponding interference signal as a sampling point to obtain the relation between the transformation value and the interference signal.”
None of the references of record teaches or suggests the limitations underlined above.
Relevant prior art, in addition to references previously provided in the non-final Office action include the following:
 Li et al. (US Pub. 2021/0020140, Provisional App. 62/875221 filed 07/17/2019) teaches an electronic device comprising an ambient light sensor that measures ambient light brightness, a display that displays images having an associated pixel luminance level, and a control circuitry that: determines whether the  ambient light brightness exceeds a first threshold and whether the pixel luminance exceeds a second threshold, and reduces maximum allowable brightness of the display in response to the determination.
Hung et al. (US Pub. 2020/0294468, filed 05/13/2019), teaches an electronic device having a display with an array of pixels configured to display images for a user, 
However, neither Li et al. nor Hung et al. teaches or suggests the limitations underlined above with respect to claims 1, 7, 14 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627